                 Case 1:18-cr-00487-SCJ-LTW Document 1 Filed 11/14/18 Page 1 of 6

                                                                                                      FILED IN CHAMBERS
                                                                                                         11 s p c Attagta

_J                                           United States District Court                                 NOV 14 2018
<:(                                          NORTHERN DISTRICT OF GEORGIA
                                                                                                 JAMES N. HATTEN, Clerk
z                                                                                                By:�tXtA:      ..   D1.1puty   Clerk

(_!)      UNITED STATES OF AMERICA

          v.                                                                 CRIMINAL COMPLAINT
cc.
                                                                             Case Number: 1:18-MJ-1100
0         Emanuel Gray



       I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
       knowledge and belief. From in or about November 2017 through in or about October 2018, in DeKalb
       County, in the Northern District of Georgia, defendant did, with the intent to harass and intimidate, use
       an interactive computer service and an electronic communication service and any other facility of
       interstate commerce, engage in a course of conduct that caused, attempted to cause, and would be
       reasonably expected to cause substantial emotional distress to Jane Doe. From in or about November
       2017 through in or about October 2018, in DeKalb County, in the Northern District of Georgia, defendant
       did, and attempted to, knowingly employ, use, persuade, induce, entice, and coerce a minor to engage in
       sexually explicit conduct for the purpose of producing a visual depiction of such conduct; that is, a digital
       file depicting Jane Doe, a female minor, engaged in sexually explicit conduct, as defined in Title 18,
       United States Code, Section 2256(2)(A), which visual depiction was transported and transmitted using
       any means and facility of interstate commerce, including by computer and cellular telephone. On or
       about November 14, 2018, Defendant possessed child pornography.


       in violation of Title 18, United States Code, Section(s) 2261A (cyberstalking), 2251(a) (attempted
       production of child pornography), and 2252(a)(4))(B) (possession of child pornography).

       I further state that I am a(n) Special Agent and that this complaint is based on the following facts:

       PLEASE SEE ATTACHED AFFIDAVIT




       Continued on the attached sheet and made a part hereof.




       Based upon this complaint, this Court finds that there is probable cause to belie
       been committed and that the defendant has committed it. Sworn to before me, and subscribed in my
       presence


        November 14, 2018                                        at   Atlanta, Georgia
        Date                                                          City and State


        CATHERINE M. SALINAS

        UNITED STATES MAGISTRATE JUDGE
        Name and Title of Judicial Officer
        AUSA Jolee Porter
                                                                      �M=�
                                                                      Signature of Judicial Officer   .
                                                                                                          ,
              Case 1:18-cr-00487-SCJ-LTW Document 1 Filed 11/14/18 Page 2 of 6




       I, Megan Perry, being first duly sworn, do hereby depose and state:


                      INTRODUCTION AND AGENT BACKGROUND

-



(.!)   1.      I am a Special Agent with the Federal Bureau of Investigation (FBI)
-




               assigned to the Violent Crimes Against Children squad in Atlanta,


               Georgia. I have been a Special Agent since August 2014. I have the


                responsibility of investigating violent criminal offenses including the


               sexual exploitation of children.   As part of my duties and


                responsibilities as an FBI Special Agent, I am authorized to investigate


               crimes which involve the sexual exploitation of children pursuant to


               Title 18, United States Code, Sections 1466A, 2251, 2252, and 2252A.


       2.      As part of my duties as an FBI Special Agent, I have gained experience


               conducting criminal investigations involving child exploitation and child


               pornography, and have participated in the execution of numerous search


               and arrest warrants in such investigations.


       3.      The statements contained in this Affidavit are based on my personal


               observations, my training and experience, as well as information


               obtained from other agents and witnesses. Based on the included


               information, your affiant believes there is probable cause for an arrest


               warrant for Emanuel Gray, DOB: 03/24/1999 ("GRAY").
     Case 1:18-cr-00487-SCJ-LTW Document 1 Filed 11/14/18 Page 3 of 6




      messages, images and/ or videos to other users. Vl started a


      "relationship" with him over text and video calls, however, she never


      saw his face because his lighting was always dark. Vl stated she sent


      Emanuel nude pictures (images) of herself and over   20 pornographic

      videos via text. After a short period Emanuel began demanding nude


      photos of her and threatened to post her previous photos online if she


      did not send him   20 nude photos a week from that point forward. Vl

      refused to do so and purchased a new phone.    Because she did not


      comply Emanuel posted the two identical photos of her on the High


      School Band's Facebook account under the user names of "John Bill" and


      "John Buck". After the photos were posted Vl began getting more


      messages from Emanuel informing her if she did not supply more nude


      photos he would post completely nude images of her on the once school


      began instead of the edited ones. Vl advised Emanuel's phone number


      was   404-421-8289. Vl showed the Schulenburg Police her telephone

      which contained some of the threatening text messages from telephone


      number   (404) 421-8289, along with the two images which were posted to

      the Schulenburg High School Facebook account.


6.    On August   2, 2018, FBI SA Hopp interviewed Vl via telephone who was

      at the Schulenburg Police Department in order to obtain additional



                                     3
     Case 1:18-cr-00487-SCJ-LTW Document 1 Filed 11/14/18 Page 4 of 6




      had reset the phone to factory settings erasing the phones


      memory. Emanuel continued to text Vl and began threatening to post


      nude photos of the High School Band Facebook website if she didn't


      continue sending him nude photos and videos. Emanuel told Vl he


      would start posting the images before school starts which would cause


      her to get kicked out of the school band. To appease Emanuel she said


     she would send him some more, however, she and had no intention to


     do so. Emanuel continued his threats vowing to get her kicked out of


     school band if she did not comply. The threatening text messages which


      were provided to the Schulenburg Police Department covered a date


     range from June 17, 2018 to July 17, 2018.


7.   FBI Houston Bryan Resident Agency conducted data base checks for


      subject telephone number 404-421-8289, identified as the phone number


     used by Emanuel, and for the profile names "John Bill" and "John Buck"


      which the suspect used when he later posted edited versions of the nude


      photos onto Facebook. Open source information from Experian


     associated 404-421-8289 with an Emanuel Gray.


8.   Financial reporting associated 404-421-8289 with a "John Hill", who


      transferred funds, via PayPal, to a female minor who allegedly sold


      explicit digital content of herself. The underage female reportedly


                                     5
      Case 1:18-cr-00487-SCJ-LTW Document 1 Filed 11/14/18 Page 5 of 6




       District of Georgia to obtain location data for telephone number 404-421-


       8289. (1:18-MC-1645).


13.    SA Perry began receiving geo-location data on November 8, 2018 at


       approximately 11:08 PM. The geo-location data provided by T-Mobile


       has shown the location of the device utilizing telephone number 404-421-


       8289 to be in or around 1005 Creste Lane, Decatur, Georgia, 30035.


14.    On November 8, 2018 at 11:23 PM carrier time the geo-location data


       showed the telephone number at 33.707449. -84.192824 with a .0547


       distance uncertainty. On November 8, 2018 at 12:08 AM carrier time at


       33.70731, -84.192696 with .0081 distance uncertainty. On November 9,


       2018 at 6:53 AM carrier time at 33.706859, -84.2484 with .0031 distance


       uncertainty. On November 9, 2018 at 11:08 AM carrier time at 33.707642,


       -84.192674 with a .0068 distance uncertainty.


15.    The latitudes and longitudes referenced above all coordinate to the area


       of 1005 Creste Lane, Decatur, Georgia 30035.


16.    On November 13, 2018, the Honorable John K. Larkins, III signed a


       search warrant for 1005 Creste Lane, Decatur, Georgia 30035. (1:18-MC-


       1720, under seal). On November 14, 2018, at around 7:30 a.m. the FBI


       executed the search warrant 1005 Creste Lane, Decatur, Georgia 30035.


       Immediately before the search warrant was executed, the latitudes and



                                       7
      Case 1:18-cr-00487-SCJ-LTW Document 1 Filed 11/14/18 Page 6 of 6




20.    Agents conducted a preview of GRAY's cellular telephone. On the


       phone, Agents located hidden images and videos in his phone gallery.


       The same image that GRAY posted to Jane Doe's school webpage was


       located in the gallery in a hidden format. GRAY explained to agents


       how to "unhide" and view the image. The image was unsanitized and


       the minor female's breasts and genitalia were exposed.


                                CONCLUSION


21.    Based on the foregoing information, I believe that there is probable cause


       to believe that a violation of Title 18, United States Code, Section(s) 2261A


       (cyberstalking), 2251(a) (attempted production of child pornography),


       and 2252(a)(4))(B) (possession of child pornography) has been committed


       by GRAY in the Northern District of Georgia.




                                       9
